Citation Nr: 1034451	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-06 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for a stomach disability.  The Veteran timely appealed 
that decision.

The Board notes that the Veteran was initially denied service 
connection for his stomach disability in an unappealed April 1970 
rating decision.  The Veteran filed a claim to reopen in 
September 2003.  Such claim was denied by the RO in December 
2003, and the Veteran appealed that determination.  The matter 
came before the Board in August 2009, when it was found that new 
and material evidence had been received to reopen his claim.  The 
underlying service connection issue was then remanded for further 
development at that time.  


FINDINGS OF FACT

On August 31, 2010, prior to the promulgation of a decision in 
the appeal, the Board received correspondence from the Veteran's 
representative requesting a withdrawal of the appeal on the claim 
of service connection for a stomach disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue 
of entitlement to service connection for a stomach disability 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn during the course of a Board hearing or in writing at 
any time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2009).  

In this case, the Board received an August 2010 memorandum from 
the Veteran's representative indicating that the Veteran "no 
longer wishes to pursue this appeal, and [asks the Board] to no 
longer pursue [the stomach disability] issue."  Hence, there 
remain no allegations of errors of law or fact for appellate 
consideration in this case.  

Accordingly, the Board does not have jurisdiction to review the 
appeal on that issue and it is dismissed.


ORDER

The appeal for service connection for a stomach disability is 
dismissed.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


